Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 8, 2022

                                      No. 04-22-00119-CR

                                   Timothy Cantu DEL RIO,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CR5483
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
         The reporter’s record was due June 3, 2022 but was not filed. On June 13, 2022, the
court reporter, Mary Beth Sasala, filed a notification of late record stating her other duties and
activities precluded her from working on the record. See TEX. R. APP. P. 35.3(b). Ms. Sasala
requested an extension until June 27, 2022. This court granted the extension.

        The reporter’s record has not been filed, and the court reporter has not requested an
additional extension. We order Mary Beth Sasala to file the record by July 18, 2022. Ms.
Sasala is advised that the court will not grant a further extension of time unless she (1)
establishes there are extraordinary circumstances that prevent her from timely filing the record,
(2) advises the court of what efforts have been expended to prepare the record and the status of
completion, and (3) provides the court reasonable assurance the record will be completed and
filed by the requested extended deadline.

        Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX .R. APP. P.35.3(c), we also order the clerk of this court to
serve a copy of this order on the trial court.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court